UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RUDOLPH W. GRIFFIN,

                                    Plaintiff,
                                                              No. 18-CV-10405 (KMK)
                            V.
                                                                ORDER TO AMEND
 ANTHONY ANNUCCI, et al.,

                                 Defendants.


KENNETH M. KARAS, United States District Judge:

       Prose Plaintiff Rudolph W. Griffin ("Plaintiff'), currently incarcerated at Green Haven

Correctional Facility, brings this Action, pursuant to 42 U.S.C. § 1983, against Anthony

Annucci, Acting Commissioner of the New York State Department of Corrections and

Community Supervision ("DOCCS"); Superintendent Michael Capra; Dr. Felix Ezekwe; Dr.

Valerie Monroe; Frank Corso; and Registered Nurse Rowah Rosario (collectively,

"Defendants"). (See Compl. (Dkt. No. 2).) Plaintiff filed his Complaint on November 8, 2018.

(Id.) On December 13, 2018, the Court granted Plaintiff's request to proceed in forma pauperis

("IFP"), (Dkt. No. 6), and on December 19, 2018, the Court directed service on Defendants,

(Dkt. No. 8). On April 30, 2019, Defendants requested leave to file a Motion To Dismiss

Plaintiff's Complaint (the "Motion"), (Dkt. No. 16), and the Court set a briefing schedule, (Dkt.

No. 17). Defendants filed their Motion on April 30, 2019. (Defs. ' Not. of Mot.; Defs.' Mem. of

Law in Supp. of Mot. (Dkt. Nos. 18-19).) After receiving Defendants' Motion, Plaintiff filed a

letter with the Court "respectfully conced[ing] to . .. [D]efendants['] [M]otion . .. in its current

form" and "request[ing] [that] the [C]ourt ... dismiss the [C]omplaint without prejudice" and

allow Plaintiff to file an Amended Complaint that would " [r]emove and/or add personally liable
defendants" and "[a]mend and [s]upplement the [p]leadings to [e]nsure that they state a claim of

personal liability for each [D]efendant." (Letter from Pl. to Court (May 16, 2019) ("May 16 Pl.

Letter") (emphasis in original) (Dkt. No. 21).) On June 14, 2019, Defendants informed the Court

that they did not oppose Plaintiffs request to amend the Complaint. (Letter from Defs. to Court

(June 14, 2019) ("June 14 Defs. Letter") (Dkt. No. 22).)

       Plaintiff is therefore granted leave to file an Amended Complaint within 30 days of the

date ofthis Order. The Amended Complaint should contain appropriate changes to remedy the

alleged deficiencies discussed in Defendants' Motion. Plaintiff is advised that the Amended

Complaint will replace, not supplement, the original Complaint, and therefore must contain all of

the claims, factual allegations, and exhibits that Plaintiff wishes the Court to consider. If

Plaintiff fails to abide by the 30-day deadline, his claims may be dismissed with prejudice.

Because of the filing of the Amended Complaint, the Court denies the pending Motion without

prejudice. Defendants may submit a request to file a Motion To Dismiss Plaintiffs Amended

Complaint once the Amended Complaint is filed, pursuant to the Court' s individual rules. The

Clerk of the Court is respectfully directed to terminate the pending Motion, (Dkt. No. 18), and

mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:         February 2.k, , 2020
               White Plains, New York




                                                  2
